Citation Nr: 1213869	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II. 

2. Entitlement to service connection for multiple malignant melanoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2010 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record. During the hearing, the Veteran requested that the record be held open for 60 days so that additional evidence could be submitted. As of this date, no additional evidence has been received.

In his March 2009 claim and September 2009 notice of disagreement, Veteran indicated that he was seeking service connection for multiple myeloma and, on that basis, the RO developed and characterized the issue as service connection for multiple myeloma. During the course of this appeal, it has become clear, on the basis of the VA outpatient treatment records, the testimony of the Veteran and the arguments of his representative at the December 2011 Board hearing, that the Veteran is actually seeking service connection for his current condition of multiple malignant melanoma. The Board has therefore listed the issue on the title page accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

On VA examination for diabetes mellitus, type II, in March 2009, the examiner noted the Veteran was diagnosed with essential hypertension about three months prior and was not being treated with medication as yet. Among the diagnoses listed was mildly uncontrolled essential hypertension, and the Veteran was advised to follow up with his primary care physician for further investigation and monitoring. After filing a July 2010 service connection claim for hypertension, the Veteran underwent an August 2010 VA examination and was diagnosed with borderline hypertension. The VA examiner noted the Veteran would be starting medications soon, the diagnosis was not secondary to diabetes, and the Veteran's activities of daily living were not affected. Most recently, the Veteran testified at the December 2011 Board hearing that he was diagnosed with hypertension after he was diagnosed with diabetes.

Because VA undertook to provide an examination for the service claim for hypertension, to include as due to service-connected diabetes mellitus, type II, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the August 2010 VA examination report is inadequate in light of the Veteran's subsequent assertion at the Board hearing that his hypertension is related to his diabetes mellitus, type II, and because the VA examiner did not provide a sufficient explanation for why the Veteran's hypertension is not secondary to diabetes, nor did the examiner opine as to whether the Veteran's hypertension is aggravated by diabetes mellitus, or is otherwise related to military service. Thus, an addendum by the August 2010 VA examiner is needed for further explanation. 

Additionally, the Veteran testified at the Board hearing that he receives all his treatment for hypertension and diabetes mellitus, type II, at a private facility with Dr. Lederman. The Board finds that the evidence of record currently contains private treatment records from Dr. J. L. dated March 2009, July 2010, and January 2011. Since VA has notice of potentially outstanding private records that are asserted as relevant to the claim on appeal, VA has a duty to obtain these records. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011). 

With regard to the service connection claim for multiple malignant melanoma, the evidence of record shows that the March 2009 VA examiner also reported the Veteran had been diagnosed with malignant melanoma in February 2009 and underwent a wide surgical excision of the melanoma found on two areas of his back in March 2009. There were no objective findings of metastasis or medication prescribed in the prior 12 months, and upon examination of the Veteran's skin, two fresh scars with sutures were found in the right back upper section and no cellulitis or active skin lesions were present. The Board notes the findings in this examination report are supported by the VA outpatient treatment records from January 2009 to March 2009, which are associated with the claims file. Also of record is a March 2010 VA outpatient treatment record that noted the Veteran's history of malignant melanoma in situ (MMIS) on his back and on his right abdomen status post punch biopsy in December 2009 and wide local excision in January 2010. There were no objective findings of recurrence for either location. 

At the Board hearing, the Veteran clarified his claim on appeal and asserted that while stationed on the demilitarized zone (DMZ) in Vietnam, it was always hot, he was exposed to severe sunlight with no shade, and developed multiple boils which were cut open and sewn shut. He alleged the date of onset for his claimed skin disorder was in 2002 and that physicians at the VA Medical Center in East Orange, New Jersey told him they believed his skin disorder could be related to his sun exposure during military service. Among the names of physicians the Veteran provided, the Board finds that February 2009 VA outpatient treatment records signed by Dr. S. N. do not suggest an etiology for the Veteran's claimed disorder on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). In light of the Veteran's diagnoses and treatment for multiple malignant melanoma since separation from service and his contentions made at the Board hearing regarding severe sun exposure during military service, there remains some question as to whether the Veteran's multiple malignant melanoma, evidenced during the appeal period, is attributable to his military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination and opinion for the claimed disability is necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file any outstanding private treatment records pertaining to the Veteran's hypertension from Dr. J. L. The Veteran should be requested to sign any necessary authorization for release of these records to VA. All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. The Veteran's entire claims file must be furnished to the VA examiner who conducted the August 2010 VA examination. Following a review of all pertinent evidence of record, the examiner must prepare an addendum for the purpose of providing further explanation for the opinion rendered in the August 2010 VA examination report that the Veteran's borderline hypertension was not secondary to diabetes. Specifically, the examiner must explain why the Veteran's hypertension is not proximately due to (or the result of) or aggravated (increased in severity) by the service-connected diabetes mellitus, type II. The examiner must also opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is otherwise related to military service.

If the requested VA examiner is unavailable, the Veteran should be afforded an additional VA examination.  The examiner must be furnished with the Veteran's entire claims file in order to address the etiology of the Veteran's hypertension. Any appropriate testing deemed necessary should be conducted. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is proximately due to or aggravated by the service-connected diabetes mellitus, type II. If the examiner finds that the Veteran's hypertension is aggravated by diabetes mellitus, type II, he/she should indicate the hypertension's degree of disability before it was aggravated and its current degree of disability. If the examiner finds that the Veteran's hypertension is not proximately due to or aggravated by diabetes mellitus, type II, the examiner must explicitly state so, explain why, and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is otherwise related to military service.

The VA examiner must provide a full explanation for all opinions rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach such conclusions. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why. 

3. Next, afford the Veteran the appropriate VA examination to determine if there is a causal nexus between the Veteran's multiple malignant melanoma to his periods of active military service. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses associated with the Veteran's skin regarding melanoma found to be present should be diagnosed. The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's multiple malignant melanoma, evidenced during the appeal period, had its onset in service or is in any way related to the Veteran's active military service, to include the claimed sun exposure during service. 

The VA examiner must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiners cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. 

4. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



